Citation Nr: 0214539	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  02-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to November 2, 1999 
for service connection for limitation of cervical motion 
secondary to occipital neuralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating action of the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to an effective date 
earlier than November 2, 1999 for his service-connected 
limitation of motion of the cervical spine.  

By original rating action of August 1946, service connection 
was granted and a noncompensable evaluation assigned for a 
scar on the back of the neck.  A Board decision in March 1985 
determined that a cervical spine disorder, to include 
arthritis and headaches, was not incurred in or aggravated by 
service.  In December 1987, the Board reconsidered the March 
1985 decision and concluded that the decision contained no 
obvious error.  The Board did note, however, that evidence 
had been submitted without prior RO consideration.  As a 
result, such evidence could be construed as an attempt to 
reopen the veteran's claim of entitlement to service 
connection for a cervical spine disability and headaches.  
That matter was referred to the RO. 

A rating decision of May 1989 determined that service 
connection was not warranted for a cervical spine disorder 
and headaches secondary to the veteran's service-connected 
scar on the back of his neck.  The veteran noted a timely 
appeal.  

In April 1991 the Board remanded the case to the RO for the 
issuance of a supplemental statement of the case to address 
the laws and regulations concerning the finality of a prior 
Board decision.  A supplemental statement of the case was 
thereafter issued addressing the issues of finality. The 
supplemental statement of the case also addressed the issue 
of entitlement to service connection for occipital neuralgia 
as a result of an entrapped occipital nerve.  

In August 1992, the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a cervical spine 
disorder and headaches.  The Board did find, however, that 
the veteran's occipital neuralgia was proximately due to or 
the result of the service-connected neck scar.  Accordingly, 
service connection for occipital neuralgia was granted.  
Thereafter, by rating decision of September 1992, a 10 
percent evaluation was assigned for occipital neuralgia, 
effective January 2, 1987.  

The veteran appealed the BVA decision to the United States 
Court of Veterans Appeals (Court), and in January 1995, the 
Court affirmed that part of the Board decision that found 
that new and material evidence had not been submitted to 
reopen his claims.  

On November 2, 1999, the veteran filed a claim indicating 
that his service-connected disabilities had worsened.  He 
again claimed entitlement to service connection for cervical 
disorder and headaches as related to his service-connected 
conditions.  He was afforded a VA examination in March 2000.  
A rating decision in May 2000 continued the 10 percent 
evaluation for occipital neuralgia, and found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a cervical disability and 
headaches.  

In June 2001, the RO granted service connection for occipital 
neuralgia to include limitation of motion of the cervical 
spine and headaches.  A 30 percent evaluation was assigned, 
effective from November 2, 1999.  

By Decision Review Officer decision of October 2001, a 
separate 10 percent evaluation for occipital neuralgia, 
manifested by headaches, was assigned.  The decision denied 
an effective date prior to November 2, 1999 for the grant of 
service connection for limitation of motion of the cervical 
spine as secondary to the veteran's service-connected 
occipital neuralgia.  

The Board is undertaking additional development on the 
question whether entitlement to an increased rating for 
occipital neuralgia with headaches is warranted.  This action 
is taken pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDING OF FACT

A claim to reopen the issue of entitlement to service 
connection for limitation of cervical motion secondary to 
occipital neuralgia was received by VA on November 2, 1999.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 2, 1999, 
for service connection for limitation of cervical motion 
secondary to occipital neuralgia, have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102. 
3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

In deciding this claim, the Board has considered the recent 
enactment of the VCAA and implementing regulations.  In a 
case such as this, however, where the law and not the 
evidence is dispositive, the Board finds that a remand to 
consider application of the VCAA would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Additionally, the Board notes that the 
rating decision and statement of the case issued by the RO 
advised the veteran advised of the laws and regulations 
pertinent to his earlier effective date claim.   The veteran 
and his representative have provided argument on the 
pertinent fact, that is, the date of receipt of the veteran's 
claim for service connection.  By letter of April 2001, the 
veteran was advised of the changes to the law brought about 
by passage of the VCAA and provided an opportunity to submit 
additional argument or evidence in support of his claims.  
Additional pertinent argument has been submitted.  Therefore, 
having the Board render its decision on his appeal at this 
time will not prejudice the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The Board further finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to assign earlier effective dates for service 
connection for a cervical spine disability.  The veteran 
further was provided adequate notice that VA would help him 
secure evidence in support of his claim if he identified that 
evidence.

The statement of the case and letter of April 2001 also 
provided notice to the veteran of what the evidence of 
record, including evidence provided by the appellant, 
reveals.  Finally, these documents provided notice why this 
evidence was insufficient to assign an earlier effective 
date, as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA did to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The law provides that in cases involving a claim to reopen a 
prior final decision the effective date assigned shall be the 
date of receipt of the new claim, or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

A careful review of the veteran's claims folder reveals that 
in December 1983 the veteran made his initial claim seeking 
service connection for a cervical spine condition as related 
to his service-connected scar of the back of the neck.  As 
noted above, a Board decision of March 1985 determined that 
service connection was not warranted for a cervical spine 
condition.  The veteran sought reconsideration of the Board 
decision, but in December 1987 the Board found that the March 
1985 decision contained no obvious error.  Those Board 
decisions are final.  38 U.S.C.A. § 7104 (West 1991).  

Evidence was subsequently presented regarding the veteran's 
cervical spine disability.  However, in August 1992, the 
Board found that new and material evidence had not been 
submitted to reopen his claim.  The Court affirmed the Board 
decision in January 1995.  The Court's decision is final.  As 
such, any effective date must postdate the Court's decision.

On November 2, 1999, the veteran again filed a claim seeking 
service connection for a neck injury, and in June 2001, 
service connection was granted effective from that date. The 
Board finds that this correspondence was an attempt, on the 
part of the veteran, to reopen his claim of entitlement to 
service connection for limitation of cervical motion as due 
to occipital neuralgia.  Notably, however, there is no 
evidence of record that was received prior to November 2, 
1999, but after the Court's January 1995 which constituted an 
informal claim to reopen a claim of entitlement to service 
connection for a cervical spine disability.  More 
importantly, it must be noted that it was not until the 
medical correspondence received in August 2000 and the 
receipt of a February 2001 VA examination that there was 
competent evidence to establish a relationship between the 
veteran's cervical spine disability and occipital neuralgia.  
Each of these reports postdate the current effective date.  
As an effective date is to be assigned based on the date of 
claim or the facts found, which ever is later, these reports 
strongly suggest that any effective date assigned should be 
after November 2, 1999.  In any event, however, the 
preponderance of the evidence is against assigning an 
effective date prior to November 2, 1999.

The benefit sought on appeal is denied. 

In reaching this decision the Board acknowledges the 
veteran's contention that VA in previous years failed to 
fulfill any then existing duty to assist.  The Board notes, 
however, that prior Board and Court decisions are final.  
While a prior Board decision may be reversed if the decision 
was clearly and unmistakably erroneous, a claim of clear and 
unmistakable error in a prior Board claim has not been 
submitted.  Moreover, prior Board decisions on the same 
subject issue are subsumed by subsequent Court decisions on 
the same issue.  In any event, the Board notes that the Court 
has held that a failure to fulfill any duty to assist is not 
clear and unmistakable error.


ORDER

The claim of entitlement to an effective date prior to 
November 2, 1999, for the grant of service connection for 
limitation of cervical motion, secondary to occipital 
neuralgia, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

